Order filed January 15, 2019.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00687-CR
                                  ____________

                           JEREMY JONES, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 22nd District Court
                              Hays County, Texas
                       Trial Court Cause No. CR-17-0506


                                      ORDER

      Appellant is represented by appointed counsel, Donald B. Edwards.
Appellant’s brief was originally due December 5, 2018. We granted an extension
of time to file appellant’s brief until January 9, 2019. No brief was filed.

      Accordingly, we order Donald B. Edwards to file a brief with the clerk of
this court on or before January 29, 2019. If counsel does not timely file
appellant’s brief as ordered, the court may issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM